EXHIBIT99.2 MAG SILVER CORP. Management’s Discussion & Analysis For the three and six months ended June 30, 2012 Dated: August 14, 2012 A copy of this report will be provided to any shareholder who requests it. VANCOUVER OFFICE Suite 770 800 W. Pender Street Vancouver, BC V6C 2V6 phone toll free 604 681-0894fax TSX: MAG NYSE MKT: MVG www.magsilver.com info@magsilver.com MAG SILVER CORP. Management’s Discussion & Analysis For the six months ended June 30, 2012 OVERVIEW MAG Silver Corp. (“MAG” or the “Company”) is a mineral exploration and predevelopment company focused on the acquisition, exploration and development of district scale projects located within the Mexican silver belt.The Company is based in Vancouver, British Columbia, Canada, and its common shares trade on the Toronto Stock Exchange under the symbol MAG and on the NYSE MKT (formerly NYSE Amex) under the symbol MVG.The Company is a “reporting issuer” in the Provinces of British Columbia, Alberta, Saskatchewan, Manitoba, Ontario, Nova Scotia, New Brunswick, Prince Edward Island and Newfoundland and Labrador and is a reporting “foreign issuer” in the United States of America. The following Management’s Discussion and Analysis (“MD&A”) of MAG focuses on the financial condition and results of operations of the Company for the three and six months ended June 30, 2012 and 2011.It is prepared as of August 13, 2012 and should be read in conjunction with the unaudited condensed interim consolidated financial statements of the Company for the three and six months ended June 30, 2012 and the audited consolidated financial statements of the Company for the year ended December 31, 2011, together with the notes thereto. All dollar amounts referred to in this MD&A are expressed in United States dollars (“US$”) except where indicated otherwise.Effective January 1, 2012, the Company changed its presentation currency from the Canadian dollar (“C$”) to the US$ on a retrospective basis (see ‘Changes in Accounting Policies’ below).The change in presentation currency is to better reflect the Company’s business activities and to improve investors’ ability to compare the Company’s financial results with other publicly traded businesses in the mining industry. The Company believes it is a Passive Foreign Investment Company (“PFIC”), as that term is defined in Section 1297 of the U.S. Internal Revenue Code of 1986, as amended, and believes it will be a PFIC for the foreseeable future.Consequently, this classification may result in adverse tax consequences for U.S. holders of the Company’s common shares. For an explanation of these effects on taxation, U.S. shareholders and prospective U.S. holders of the Company’s common shares are encouraged to consult their own tax advisers. Except for historical information contained in this MD&A, the disclosures contained herein are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 or are future oriented financial information and as such are based on an assumed set of economic conditions and courses of action.These may include estimates of future production levels, expectations regarding mine production and development programs and capital costs, expected trends in mineral prices and statements that describe future plans, objectives or goals.There is significant risk that actual results will vary, perhaps materially, from results projected depending on such factors as discussed under “Risks and Uncertainties” in this MD&A and other risk factors and forward-looking statements listed in the Company’s most recently filed Annual Information Form (“AIF”).More information about the Company including its AIF and recent financial reports are available on SEDAR at www.sedar.com and on the SEC’s EDGAR website at www.sec.gov. Unless otherwise specifically noted herein, all scientific or technical information in this MD&A, including reserve estimates was based upon information prepared by or under the supervision of Dr. Peter Megaw, Ph.D., C.P.G., a certified professional geologist who is a “Qualified Person” for purposes of National Instrument 43-101 – Standards of Disclosure for Mineral Projects (“National Instrument 43-101” or “NI 43-101”) and/or are prepared by or under the supervision of Dan MacInnis P. Geo., a certified professional geologistwho is a “Qualified Person” for purposes of NI 43-101. Cautionary Note to Investors Concerning Estimates of Indicated and Inferred Mineral Resources This MD&A uses the terms "Inferred Resources" and “Indicated Resources.”MAG advises investors that although these terms are recognized and required by Canadian regulations (under NI 43-101), the U.S. Securities and Exchange Commission (“SEC”) does not recognize these terms. Investors are cautioned that "inferred resources" have a great amount of uncertainty as to their existence, and great uncertainty as to their economic and legal feasibility. It cannot be assumed that all or any part of an inferred mineral resource will ever be upgraded to a higher category. Under Canadian rules, estimates of inferred mineral resources may not form the basis of feasibility or prefeasibility studies. Investors are cautioned not to assume that part or all of an inferred resource exists, or is economically or legally mineable.Investors are further cautioned not to assume that any part or all of an indicated mineral resource will be converted into reserves. 2 MAG SILVER CORP. Management’s Discussion & Analysis For the six months ended June 30, 2012 FINANCIAL PERFORMANCE As at June 30, 2012, the Company had working capital of $13,039,336 (compared to $36,179,775 at June 30, 2011), including cash on hand of $14,653,919 (compared to $34,804,877 at June 30, 2011). The Company’s reserves of cash originate from financings. There were no financings during the first half of 2012 nor during the year ended 2011. Six Months Ended June 30, 2012 The Company’s net loss for the six months ended June 30, 2012 amounted to $2,557,733 (2011: $1,414,152).The 2011 net loss was reduced by the receipt of an arbitration award in the amount of $1,858,120 from the Company’s Juanicipio Joint Venture partner Fresnillo Plc. (“Fresnillo”).In the six months ended June 30, 2012, the Company also recorded a deferred income tax recovery of $840,052 (June 30, 2011: Nil).The recovery represents a reversal of a deferred tax liability of $840,052 that was set up at December 31, 2011 in relation to temporary differences between the book and tax base of its Mexican non-monetary assets.The tax base of these non-monetary assets is determined in a different currency (Mexican Peso) than the functional currency (US$), and changes in the exchange rate can give rise to temporary differences that result in a deferred tax liability in accordance with IAS 12 Income Taxes.With the strengthening of the Mexican Peso against the US$ from 13.98 Pesos/US$ on December 31, 2011 to 13.41 Pesos/US$ on June 30, 2012, the previously recognized deferred tax liability was entirely reversed in the current period. Legal fees decreased in the six months ended June 30, 2012 to $428,182 (2011: $886,606). In the comparative period in 2011, the Company incurred legal fees related to the arbitration process with Fresnillo, which was resolved in the Company’s favour in May 2011.Travel and shareholder relations expenses incurred during the six months ended June 30, 2012 of $198,632 (2011: $136,181) and $401,039 (2011: $102,806), respectively, increased as a result of increased local and foreign marketing activities to broaden investor awareness about the Company.Other expenses incurred in the six months ended June 30, 2012 included accounting and audit fees of $277,074 (2011: $285,505), amortization of $21,780 (2011: $28,107), filing and transfer agent fees of $135,108 (2011: $144,458), general office and property investigation costs of $356,645 (2011: $327,256), management and consulting fees of $781,270 (2011: $837,702), and share based payment expense of $872,305 (June 30, 2011: $799,468). All of these expenses were comparable with the comparative period in 2011. Interest income earned for the six months ended June 30, 2012 decreased to $123,331 (2011: $212,931), reflecting lower cash balances on hand during the current period.Interest earned correlates directly to the amount of cash on hand during the period and the prevailing interest rates. Currently, the Company is earning 1.15% (June 30, 2011: 1.15%) on its daily cash balances. During the six months ended June 30, 2012, there was an unrealized loss of $203,523 (2011: $233,758) recorded in Other Comprehensive Income (“OCI”) on marketable securities held and designated as held for trading instruments.Also recorded in OCI in the six months ended June 30, 2012 was a currency translation adjustment of $77,717 (2011: $1,282,070), which results from the difference in the parent entity’s functional currency (C$) and the Company’s US$ presentation currency. Three Months Ended June 30, 2012 The Company’s net loss for the three months ended June 30, 2012 amounted to $1,803,362 compared to a net gain of $37,430 in the comparable prior period (which included a $1,858,120 arbitration award received from Fresnillo). Legal fees decreased in the three months ended June 30, 2012 to $184,038 (2011: $633,785).In the comparative period in 2011, the Company incurred legal fees related to the arbitration process with Fresnillo, which was resolved in the Company’s favour in May 2011.Travel and shareholder relations expenses incurred during the three months ended June 30, 2012 of $117,918 (2011: $76,034) and $191,348 (2011: $45,073), respectively, increased as a result of increased local and foreign marketing activities to broaden investor awareness about the Company. 3 MAG SILVER CORP. Management’s Discussion & Analysis For the six months ended June 30, 2012 During the three months ended June 30, 2012, the Company granted 100,000 stock options (June 30, 2011: nil), and recorded $496,449 (June 30, 2011: $298,463) of share based payment expense relating to stock options vesting to employees and consultants in the period.The fair value of all share-based payment compensation is estimated using the Black-Scholes-Merton option valuation model. During quarter ended June 30, 2012, the Company recorded in OCI an unrealized loss of $367,242 (2011: $479,380) on marketable securities held and designated as available-for-sale instruments, and a currency translation loss of $409,036 (2011: gain of $187,938).The functional currency of the parent entity, MAG, is the C$ which differs from the US$ presentation currency, which resulted in a currency translation loss as the C$ depreciated relative to the US$ in the period (June 30, 2012 US$/C$ of 0.9822 compared to March 31, 2011 US$/C$ of 1.0025). SUMMARY OF QUARTERLY RESULTS The following table sets forth selected quarterly financial information for each of the last eight quarters (as determined under International Financial Reporting Standards as issued by the IASB): Quarter Ending Revenue(1) Net (Loss) Income(2) Net Loss per share June 30, 2012 $ $ ) $ ) March 31, 2012 $ $ ) $ ) December 31, 2011 $ $ ) $ ) September 30, 2011 $ $ ) $ ) June 30, 2011 $ $ $ March 31, 2011 $ $ ) $ ) December 31, 2010 $ $ ) $ ) September 30, 2010 $ $ ) $ ) Notes: The Company’s only source of revenue during the quarters listed above was interest earned on cash balances.The amount of interest revenue earned correlates directly to the amount of cash on hand during the period referenced and prevailing interest rates. The Company has no operating revenues. Net losses by quarter are often materially affected by the timing and recognition of large non-cash expenses (specifically share based payments and property write-offs) as described above in “Financial Performance”. Includes an arbitration award of $1,858,120 received from Fresnillo plc. RESULTS OF OPERATIONS During the three and six months ended June 30, 2012, the Company’s independently incurred joint venture expenditures on the Juanicipio property amounted to $182,396 and $706,138 respectively (2011: 135,238 and $164,013 respectively), and its joint venture advances amounted to $836,000 and $1,672,000 respectively (2011: $704,000 and $836,000 respectively).Exploration and evaluation on the Juanicipio property is being conducted by the project operator, Fresnillo and the Company’s share of costs is funded through its 44% interest in Minera Juanicipio S.A. de C.V. (“Minera Juanicipio”) (see Juanicipio Property below), along with the Company’s own direct oversight expenditures.The Company’s own exploration activity was focused on its 100% owned Cinco de Mayo property, where $4,033,817 and $5,990,731 was expended in the three and six months ended June 30, 2012, respectively (2011: $1,827,380 and $3,685,516), and 33,737 metres (2011: 15,986) were drilled in the first six months (see Cinco de Mayo Property below). 4 MAG SILVER CORP. Management’s Discussion & Analysis For the six months ended June 30, 2012 The following property discussions are a summary of, and an update to, disclosure and documentation filed with regulatory agencies and available for viewing under MAG’s profile on the SEDAR website at www.sedar.com and on SEC’s EDGAR website at www.sec.gov. Juanicipio Property The Company owns 44% of Minera Juanicipio, a Mexican incorporated joint venture company, which owns and operates the Juanicipio property located in the Fresnillo District, Zacatecas State, Mexico.Fresnillo holds the remaining 56% interest in the joint venture and is the project operator.The Juanicipio Property hosts, at this time, three significantly identified high grade silver (gold, lead and zinc) veins: the Valdecañas Vein, with its footwall offshoot the Desprendido Vein and the Juanicipio Vein. Exploration of the Juanicipio Property is designed by the Minera Juanicipio Technical Committee, approved by the Minera Juanicipio Board of Directors and executed by the project operator Fresnillo.The Company’s share of costs is funded primarily through its 44% interest in Minera Juanicipio, and to a lesser extent directly incurred by the Company to cover expenses related to parallel technical studies and analyses commissioned by the Company, as well as direct oversight of the drilling programs executed on the property.For the three months ended June 30, 2012, the Company’s total expenditures on the Juanicipio property amounted to $1,018,396 (2011: $839,238), and included $836,000 (2011: $704,000) for its 44% share of cash advances, and a further $182,396 (2011: $135,238) accrued or expended directly by the Company on project oversight.For the six months ended June 30, 2012, the Company’s expenditures on the Juanicipio property amounted to $2,378,138 (2011: $1,000,013), and included $1,672,000 (2011: $836,000) for its 44% share of cash advances, and a further $706,138 (2011: $164,013) accrued or expended directly by the Company on project oversight.Cumulatively to June 30, 2012, the Company has spent on its own account or advanced Minera Juanicipio a total of $17,288,438 (2011: $13,360,970) for its 44% of acquisition and exploration costs. Evaluation and exploration expenditures directly incurred by Minera Juanicipio for the six months ended June 30, 2012 amounted to $2,822,368 (2011: $2,346,482) including $1,189,415 (2011: $1,481,734) in the three months ended June 30, 2012. Updated Preliminary Economic Assessment (“UPEA”) On June 14, 2012, MAG announced the results of an updated National Instrument 43-101 ("NI 43-101") compliant Preliminary Economic Assessment for the Juanicipio Project.The Updated Preliminary Economic Assessment was commissioned by Minera Juanicipio (owned 44% by MAG and 56% by Fresnillo) and was carried out by AMC Mining Consultants (Canada) Ltd. (the "AMC Study") (see News Release dated June 14, 2012). A National Instrument 43-101 technical report documenting the economic assessment was filed on SEDAR on July 16, 2012. The AMC Study was commissioned as one of the studies necessary to evaluate the manner in which the Juanicipio Property might be developed on a ‘stand-alone’ basis.The AMC Study defines the Juanicipio Project as an economically robust, high-grade underground silver project exhibiting minimal financial or development risks that will produce an average of 15.1 million payable ounces of silver over the first full six years of commercial production and 10.3 million payable ounces per year over a 14.8 year total mine life. With the completion of the AMC Study, MAG and Fresnillo now have a framework on which the joint venture Technical Committee can build upon for the continued advancement of the Juanicipio Project. AMC STUDY BASE CASE HIGHLIGHTS 1 · Pre-tax Net Present Value ("NPV") at a 5% discount rate of $1.762 Billion and an Internal Rate of Return ("IRR") of 54%; · After-tax NPV at a 5% discount rate of $1.233 billion and IRR of 43%; · Payback of 3 years after plant start-up; · Initial capital cost of $302 million over a 3.5 year (42 months) pre-development period; · Sustaining capital of $267 million over life of mine, to be funded out of operating cash flows; 5 MAG SILVER CORP. Management’s Discussion & Analysis For the six months ended June 30, 2012 · A 14.8 year mine life from mining and processing 13.3 million tonnes, averaging 416 grams per tonne ("g/t") silver, 1.3 g/t gold, 1.4% lead and 2.7% zinc; · Life-of-Mine ("LOM") payable production of 153 million ounces silver, 430,000 ounces gold, 361 million pounds lead and 584 million pounds zinc from the production of lead, zinc and pyrite concentrates; · Annual payable silver production averages 10.3 million ounces at a total cash cost of (negative) ($0.03) per ounce silver, net of by-product credits (MAG's 44% annual share of payable silver ounces is 4.5 million ounces); · For the first full six years of commercial production, payable silver production averages 15.1 million ounces per year at a cash cost of $0.27 per ounce silver, net of by-product credits (MAG's 44% annual share is 6.6 million ounces) and; · The AMC Study does not take into account any potential mining, processing or infrastructure synergies from any association with the adjoining property owned by Fresnillo. 1 The AMC Base Case utilizes a discount rate of 5% and three year trailing average metal prices for silver ($23.39 per ounce), gold ($1,257 per ounce), lead ($0.95 per pound) and zinc ($0.91 per pound) to December 31, 2011. Table 1 below illustrates the effect of silver and gold prices on key economic measures. Note that the gold price varies with the silver price at a constant ratio of approximately 53.7:1. Table 1: Silver Price Sensitivity Analysis: Discount Rate (5%) Base Case Au ($/oz) Ag ($/oz) Pre-Tax NPV ($M) $ After-Tax NPV (M) $ Pre-Tax IRR 47
